
	

115 SRES 351 ATS: Recognizing the bicentennial of the State of Mississippi on December 10, 2017.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 351
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2017
			Mr. Wicker (for himself and Mr. Cochran) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the bicentennial of the State of Mississippi on December 10, 2017.
	
	
 Whereas December 10, 2017, marks a historic bicentennial, denoting 200 years since the State of Mississippi was admitted to the Union;
 Whereas this momentous occasion marks a time for Mississippians and all people of the United States to remember the past and celebrate the future, including the significant contributions of the State of Mississippi to the culture, governance, and intellect of the United States;
 Whereas on March 1, 1817, President James Madison signed into law An Act to enable the people of the western part of the Mississippi territory to form a constitution and state government, and for the admission of such state into the union, on an equal footing with the original states (3 Stat. 348, chapter 23), setting the boundaries for the State of Mississippi;
 Whereas on December 10, 1817, the United States approved the Mississippi Constitution and admitted the State of Mississippi as the 20th State of the Union;
 Whereas the history of Mississippi is most deeply rooted in the people and land of Mississippi, which has produced a unique and rich culture distinct from any other State;
 Whereas in the 200 years since the birth of Mississippi as a sovereign State, the citizens of Mississippi have made many significant achievements in agriculture, art, cuisine, industry, literature, music, science, and many other important areas;
 Whereas Mississippians have shown their patriotism to the United States through their dedicated service to the protection of the United States through every major conflict;
 Whereas the land of Mississippi has produced crops, timber, and protein for the United States and the world while surviving the devastation of hurricanes and other natural disasters over the course of the history of Mississippi; and
 Whereas the Mississippi Bicentennial Celebration Commission is dedicated to celebrating all aspects of the past 200 years of history of Mississippi as a State and has planned numerous major events in coordination with communities, which will culminate on December 9, 2017, with the grand opening of—
 (1)the Museum of Mississippi History; and (2)the Mississippi Civil Rights Museum: Now, therefore, be it
	
 That the Senate— (1)recognizes the momentous occasion of the bicentennial of the State of Mississippi on December 10, 2017;
 (2)encourages all Mississippians to observe the day with appropriate ceremonies and activities; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the Governor of Mississippi; (B)the National Archives; and
 (C)the Mississippi Department of Archives and History.  